DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/19/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/21 has been entered.
 	The reply filed 01/19/21 affects the application 14/818,488 as follows:
1.     Claims 1 and 2 have been amended. Applicant’s amendments have overcome the rejection made under 35 U.S.C. 103(a). However, the rejection made under 35 U.S.C. 101 is maintained.  Also, the new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-8 are pending in application
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



It should be noted that Applicant states in their specification that “This invention is in the field of dietary supplements composed of pre-agrarian food or plant ingredients that modulate apoptosis pathways at different intra- and extra-cellular sites to achieve the desired health effects” (see page 8, 1st paragraph).  Thus, Applicant’s composition, food, food plants or natural products is a judicial exception(s) that is recited or involved in the claim, and the features (e.g., no standard flowing agents, binding agents or filers, in addition to the judicial exception(s)) in the claim do not result in the claim as a whole reciting something significantly different than the judicial exception itself.  Furthermore, the claim features do not add significantly more to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sheng (US 20130122035 A1) in view of Jeong et al. (KR 20120020578 A; Machine-English Tranbslation), Wong et al. (WO 2015026484 A1) and Sutherland et al. (US 5689895 A). 
	Claim 1 is drawn to a drawn to an apoptotic dietary supplement composition based on the apoptosis pathways affected, comprising an apoptotic effective amount of at least two different hunter-gatherer's foods, selected from the group Trichosanthes kirilowii, Dioscorea opposite, Dioscorea villarosa, Curcuma longa, Emblica officinalis, Coleus forskohliiis, Withania 
Sheng discloses a composition or apoptotic dietary supplement, used as a dietary supplement (see page 1, paragraph [0009]).  Furthermore, Sheng discloses that his composition can induce cancer cell apoptosis (i.e.; a composition based on the apoptosis pathways effected) and that his composition as a herbal composition can be administered to a patient (see page 3, paragraph [0046]; see also page 4, paragraph [0056]).  Also, Sheng disclose that his composition can comprise the hunter-gatherers’ foods Oldenlandia diffusa which effectively inhibits cancer cells by several mechanism(s) including a caspase-dependent apoptosis (see page 2, paragraph [0026]-[0028]) and Rhizome paridis that induces cancer cell apoptosis, probably through the mitochondrial pathway (see page 2, paragraph [0029] to page 3, paragraph [0032]).  In addition, Sheng discloses that Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi can be included in his composition (see page 2, paragraph [0020] and page 3, paragraph [0038]).  Furthermore, Sheng discloses that Codonopsis pilosula (Dang Shen) which is considered an adaptogen can be used in his composition (see page 3, paragraph [0044]).  Further, Sheng discloses that Scutellaria barbata can be used in his composition (see page 2, paragraphs [0020], [0024] and [0026]).  Also, Sheng discloses that his composition can be administered without the combination of any other substances (i.e.; no flowing agents, binding agents or fillers) (see page 4, paragraph [0057]).  
Furthermore, Sheng discloses that their composition is a composition of herbs (plants) and their extracts which is useful to treat lung cancer and which can also be used as a dietary 
In addition, Sheng discloses that in one embodiment the herbal composition comprises Catharanthus roseus, Sedum sarmentosum, Scutellaria barbata, Oldenlandia diffusa, Rhizoma paridis, Scutellaria baicalensis, Ganoderma lucidum, Astragalus membranaceus, Codonopsis pilosula, and Bulbus fritillariae (see page 2, [0020]).  It should be noted that the aforementioned are specifically referred to as herbs (plants), not as extracts of herbs. 
The difference between Applicant’s claimed composition and the composition taught by Sheng is that Sheng does not explicitly teach that the supplement comprises Curcuma longa and at least one galactan containing galactose fibers, and preparing the composition as freeze-dried food plants. However, Sheng discloses that Astragalus membranaceus and also Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi can be included in his composition (see page 2, paragraph [0020] and page 3, paragraph [0038]).

Wong et al. disclose a polysaccharide isolated from Reishi having primarily a backbone selected from 1,4-mannan and 1,6-α-galactan (see page 3, paragraph [0012]).  Also, Wong et al. disclose that a polysaccharide fraction isolated from Reishi which contains the polysaccharide that comprises 1,6-α-galactan is immunogenic and can be used to treat cancer (see page 3, paragraph [0012] and claims 1 and 24). 
Sutherland et al. disclose that freeze drying has been used for the preservation of a wide variety of foods, pharmaceuticals, and biological products. Freeze drying enables the removal through sublimation of solvents, including water, from a substance without destroying its cellular structure. Through sublimation, the substance being freeze dried remains in a frozen, solid form until it is dried, i.e., until all of the liquid is removed from the substance (see col. 1, lines 5-10).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus and to include Curcuma longa Linne taught by Jeong et al. in the composition, based on factors like the severity of the cancer to be treated with the composition, and also to include the Reishi polysaccharide or galactan taught by Wong et al. in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement, especially since Jeong et al. disclose that Curcuma longa Linne has the same utility of treating cancer (prostate cancer cell growth) and of inducing cancer cell apoptosis, and Sheng discloses that Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi can be included in his composition and Wong et al. disclose that a 
One having ordinary skill in the art would have been motivated, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus and to include Curcuma longa Linne taught by Jeong et al. in the composition, based on factors like the severity of the cancer to be treated with the composition, and also to include the Reishi polysaccharide or galactan taught by Wong et al. in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement, especially since Jeong et al. disclose that Curcuma longa Linne has the same utility of treating cancer (prostate cancer cell growth) and of inducing cancer cell apoptosis, and Sheng discloses that Ganoderma lucidum (GL), also known as Ling Zhi, or Reishi can be included in his composition and Wong et al. disclose that a polysaccharide fraction isolated from Reishi which contains the polysaccharide that comprises 1,6-α-galactan is immunogenic and can be used to treat cancer, and Sutherland et al. disclose that freeze drying can preserve a wide variety of foods, pharmaceuticals, and biological products.
It should be noted that it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). Furthermore, it should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sheng, Jeong et al., Wong et al. and Sutherland et al. as applied to claims 1 and 2 above, and further in view of Dao et al. ( US 20050208070 A1)
Claim 4 is drawn to a dietary supplement composition according to claim 2, wherein said composition further comprises at least one other hunter-gatherer’s ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form.
The difference between Applicant’s claimed composition and the composition taught by Sheng, Jeong et al., Wong et al. and Sutherland et al. is that Sheng, Jeong et al., Wong et al. and Sutherland et al. do not explicitly teach the use of at least one other hunter-gatherer’s ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form.  
Dao et al. disclose that Scutellaria barbata contains vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc (see page 5, paragraph [0060] - [0061]).  It should be 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Sheng, Jeong et al., Wong et al., Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and to include Sculellaria barbata in the composition as taught by Sheng, and to preserve, keep or maintain its DGAC short-fall nutrients such as vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc taught by Dao et al. in the preparation of the composition, in order to use the composition as an apoptotic dietary supplement.
One having ordinary skill in the art would have been motivated, in view of Sheng, Jeong et al., Wong et al., Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and to include Sculellaria barbata in the composition as taught by Sheng, and to preserve, keep or maintain its DGAC short-fall nutrients such as vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc taught by Dao et al. in the preparation of the composition, in order to use the composition as an apoptotic dietary supplement.
It should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng, Wong et al. and Dao et al. teach the use of the same ingredients in Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sheng (US 20130122035 A1) in view of Jeong et al. (KR 20120020578 A; Machine-English Tranbslation), Morris (AgroFOOD industry hi-tech - March/April 2009, Vol. 20, No. 2, 37-40) and Sutherland et al. (US 5689895 A). 
	Claim 1 is drawn to a drawn to an apoptotic dietary supplement composition based on the apoptosis pathways affected, comprising an apoptotic effective amount of at least two different hunter-gatherers’ foods, comprised of freeze-dried food plants or parts thereof that are selected from the group that modulates apoptosis pathways at different sites, and comprising at least one galactan containing galactose fibers and further comprising no standard flowing agents, binding agents, or filers.
Sheng discloses a composition or apoptotic dietary supplement, used as a dietary supplement (see page 1, paragraph [0009]).  Furthermore, Sheng discloses that his composition can induce cancer cell apoptosis (i.e.; a composition based on the apoptosis pathways effected) and that his composition as a herbal composition can be administered to a patient (see page 3, paragraph [0046]; see also page 4, paragraph [0056]).  Also, Sheng disclose that his composition 
Furthermore, Sheng discloses that their composition is a composition of herbs (plants) and their extracts which is useful to treat lung cancer and which can also be used as a dietary supplement (see page 1, [0009]).  This means or implies that Sheng composition can be a composition of herbs (plant).  Also, Sheng discloses that the herbal composition relates to a mixture of Chinese herbs having anticancer effects and immune strengthening properties. In one embodiment the herbal composition comprises Catharanthus roseus and Sedum sarmentosum. In another embodiment the herbal composition additionally comprises Scutellaria barbata. In another embodiment the herbal composition additionally comprises Oldenlandia diffusa. In another embodiment the herbal composition additionally comprises Rhizoma paridis. In another embodiment the herbal composition additionally comprises Scutellaria baicalensis. In another embodiment, the composition comprises a mixture of Catharanthus roseus, Sedum Sarmentosum, 
In addition, Sheng discloses that in one embodiment the herbal composition comprises Catharanthus roseus, Sedum sarmentosum, Scutellaria barbata, Oldenlandia diffusa, Rhizoma paridis, Scutellaria baicalensis, Ganoderma lucidum, Astragalus membranaceus, Codonopsis pilosula, and Bulbus fritillariae (see page 2, [0020]).  It should be noted that the aforementioned are specifically referred to as herbs (plants), not as extracts of herbs. 
The difference between Applicant’s claimed composition and the composition taught by Sheng is that Sheng does not explicitly teach that the supplement comprises Curcuma longa and at least one galactan containing galactose fibers, and preparing the composition as freeze-dried food plants.  However, Sheng discloses that Astragalus membranaceus can be included in his composition.
Jeong et al. composition containing Curcuma longa Linne is provided to suppress prostate cancer cell growth and to induce cancer cell apoptosis (see abstract).
Morris discloses pectin derived galactans can act to promote apoptosis or programmed cell death, and pectin and pectin oligosaccharides have been shown to induce apoptosis (see page 38, right col., 2nd paragraph).  Furthermore, Morris discloses that there are well-defined molecular models for the role of pectin-derived galactans and direct clinical evidence that orally administered modified form of citrus pectin (MCP) has an anti-cancer effect (see page 38, right col., 2nd paragraph).
Sutherland et al. disclose that freeze drying has been used for the preservation of a wide variety of foods, pharmaceuticals, and biological products. Freeze drying enables the removal through sublimation of solvents, including water, from a substance without destroying its cellular 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus, and to include Curcuma longa Linne taught by Jeong et al. in the composition, and also to include a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers) taught by Morris in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement such as in treating said cancer, since the combination of compounds that are used to treat the same diseases are well known in the art.  More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated, to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances Oldenlandia diffusa, Rhizome paridis and Astragalus membranaceus, and to include Curcuma longa Linne taught by Jeong et al. in the composition, and also to include a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers) taught by Morris in the composition and to freeze dry the composition so as to preserve it as taught by Sutherland et al., in order to use the composition as an apoptotic dietary supplement such as in treating said cancer, because a skilled artisan would reasonably be expected to use the composition taught by Sheng in combination with Curcuma longa Linne taught by Jeong et al. and a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers) taught by Morris, and that 
It should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng and Morris teach the use of the same ingredients in their composition and thus the composition should inherently have the same effects such as supporting apoptosis, the immune system, bone, joints, endocrine system, brain and nerves, and especially since Sheng and Morris disclose or suggest that the composition can be used as an apoptotic dietary composition or supplement.  Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., to support apoptosis, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sheng, Jeong et al., Morris and Sutherland et al. as applied to claims 1 and 2 above, and further in view of Dao et al. ( US 20050208070 A1)
Claim 4 is drawn to a dietary supplement composition according to claim 2, wherein said composition further comprises at least one other hunter-gatherer’s ingredient, further comprising at least one from the United States, 2015 Dietary Guidelines Advisory Committee (DGAC) short-fall nutrients in food form.

Dao et al. disclose that Scutellaria barbata contains vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc (see page 5, paragraph [0060] - [0061]).  It should be noted that Applicant’s specification indicates that Dietary Guidelines Advisory Committee (DGAC) shortfall nutrients include vitamin A, vitamin D, vitamin E, vitamin C, folate, calcium, magnesium, fiber, and potassium (see page 23, next to last paragraph of Applicant’s specification).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Sheng, Jeong et al., Morris, Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and a galactan, pectin-derived galactans or pectin (i.e.; galactan containing galactose fibers), and to also include Sculellaria barbata in the composition as taught by Sheng, and to preserve, keep or maintain its DGAC short-fall nutrients such as vitamins C and E as well as calcium, potassium, magnesium, iron, and zinc taught by Dao et al. in preparing the composition, in order to use it as an apoptotic dietary composition or supplement such as in treating said cancer.
One having ordinary skill in the art would have been motivated, in view of Sheng, Morris, Sutherland et al. and Dao et al., to prepare Sheng’s composition comprising hunter-gatherers’ foods, natural or whole food plants (herbs) or substances and a galactan, pectin-
It should be noted that it is obvious to prepare the composition such that it has a consistent form or has consistency and thus wherein the components of the composition is distributed evenly in the composition so that it can be used most efficaciously, especially since it is to be administered to an individual such as a human as an apoptotic dietary supplement.  Also, it should be noted that Sheng, Morris and Dao et al. teach the use of the same ingredients in their composition and thus the composition should inherently have the same effects such as supporting apoptosis, the immune system, bone, joints, endocrine system, brain and nerves, and especially since Sheng discloses or suggests that his composition can be used as an apoptotic dietary composition or supplement.  Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., to support apoptosis, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Response to Arguments
It should be noted that no arguments with respect to the rejections of claims 1-8 were presented or submitted by Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623